Citation Nr: 0839993	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $6,130.53.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1978.

This appeal arose from a May 2006 decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office in New York, New York, wherein 
the RO denied the veteran's request for a waiver of 
indebtedness to VA due to an overpayment of VA aid and 
attendance benefits during his hospitalization from August 1, 
2002 to December 17, 2002.


FINDINGS OF FACT

1.  An overpayment was created when special monthly 
compensation benefits based on the need for aid and 
attendance were paid from August 1, 2002 to December 17, 2002 
when the veteran was hospitalized at government expense.

2.  By letter dated in July 2005, the RO notified the veteran 
that it proposed to reduce the veteran's special monthly 
compensation benefits based on the need for aid and 
attendance on the basis of his hospitalization at VA expense; 
the veteran authorized immediate suspension of those benefits 
prior to the final RO determination as to the reduction in 
benefits.

3.  By letter dated in August 2005, the RO notified the 
veteran that his special monthly compensation benefits based 
on the need for aid and attendance were reduced effective 
from October 1, 2002 to December 1, 2002 and from December 1, 
2002 to December 17, 2002.

4.  The veteran was at fault in the creation of the 
overpayment for the period from August 1, 2002 to December 
17, 2002, in the amount of $6,130.53; the VA promptly reduced 
compensation benefits after notification of the proposed 
action to the veteran.

5.  Reliance on VA compensation benefits did not result in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.

6.  The veteran is entitled to disability compensation 
benefits; withholding some of his compensation would defeat 
the purpose of the benefit.

7.  Recovery of the overpayment for the period from August 1, 
2002 to December 17, 2002 would not deprive the veteran of 
the ability to provide for life's basic necessities and 
failure to repay the debt would result in unfair gain to the 
veteran.


CONCLUSION OF LAW

An overpayment of special monthly compensation benefits based 
on the need for aid and attendance for the period from August 
1, 2002 to December 17, 2002, in the amount of $6,130.53, was 
properly created; recovery of that portion of the overpayment 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 2002); 38 C.F.R. § 1.963 (a), 1.965(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board observes that recently enacted law provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, and also includes new notification 
provisions. 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for 
waiver of indebtedness, to include whether the overpayment 
was properly created.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a claim of entitlement to waiver of 
an overpayment is not a claim to which the VCAA applies.  Id. 
at 138.

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  Id.; see also 38 
C.F.R. § 1.911 (2008); VAOPGCPREC 6-98 (April 24, 1998).  The 
RO fully complied with these requirements.  It reviewed the 
accuracy of its debt determination and advised him of the 
audit's findings in an August 2005 letter.  As determined 
above, the Board does not find that the debt was improperly 
established.

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
submit an application for waiver of the indebtedness and the 
procedures for submitting the application.  38 U.S.C.A. § 
5302(a) (West 2002); see 38 C.F.R. § 1.963(b) (2008) 
(procedures for applying for waiver).  The Board finds that 
VA gave this notice to the veteran.  The notice also provided 
him with a description of the procedures for submitting an 
application for waiver.  Thus, VA fulfilled the statutory 
obligation.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Legal and Factual Analysis

The record indicates that the veteran was involved in an 
automobile accident during service resulting in paraplegia.  
Effective from discharge from service, the veteran was 
granted a 100 percent rating and special monthly compensation 
on account of paraplegia, with the loss of use of both legs 
and loss of anal and bladder sphincter control.  Effective 
from October 1999, the veteran was granted an aid and 
attendance allowance based on the need for a higher level of 
care pursuant to 38 U.S.C.A. § 1114(r)(2) (formerly § 
315(r)(2), recodified in 1991).

In July 2005, the RO was informed that the veteran was 
hospitalized at a VA medical facility from August 21, 2002 to 
December 17, 2002.  In a July 2005 letter, the RO advised the 
veteran that his disability payments were going to be reduced 
due to his receipt of medical care at government expense.  
The letter informed the veteran that his benefits would not 
be reduced for 60 days.  The letter also stated that if the 
veteran did not agree with the reduction he could submit 
evidence showing why no reduction should be made within the 
60 days.  The letter further noted that if the veteran 
continued to accept payments at the present rate for the next 
60 days, and if he was not entitled to that rate, he would be 
required to repay the benefits for which he was not entitled.

The veteran did not submit any evidence during the 60 day 
period.  In fact, the veteran provided an August 2005 written 
statement, which waived due process requirements and 
requested arrangements to be made for repayment.  The 
veteran's benefits for special monthly compensation on 
account of the need for higher level aid and attendance were 
discontinued effective October 1, 2002 to December 1, 2002 
and from December 1, 2002 to December 17, 2002.  In March 
2006, the veteran was notified that the continued payment of 
special monthly compensation on account of aid and 
attendance, during the months which he was not entitled to 
receive those benefits, resulted in an overpayment of 
$6,130.53.  There is no dispute over the amount of the 
overpayment.

In a June 2006 notice of disagreement, the veteran indicated 
that he was rarely in the hospital enough days to even allow 
for a reduction.  The veteran also asserted that he had no 
knowledge that the regulation existed and that his monthly 
debt exceeded his income.

The Board has considered the veteran's assertion regarding 
the length of his hospitalization.  However, the reason for 
the length of the veteran's hospitalization is not relevant 
to the question of whether the veteran was entitled to 
special monthly compensation benefits on account of the need 
for higher level aid and attendance.  As noted above, the 
veteran was in receipt of special monthly compensation due to 
the need for higher level aid and attendance pursuant to 38 
U.S.C.A. § 1114(r)(2).  When a veteran who is receiving such 
benefits is hospitalized at United States government expense, 
additional aid and attendance allowance authorized by 38 
U.S.C.A. § 1114(r)(2) will be discontinued effective the last 
day of the month following the month in which the veteran was 
admitted for hospitalization.  38 U.S.C.A. § 5503(e); 38 
C.F.R. § 3.552(b)(2).  In this case, the veteran was 
hospitalized on August 21, 2002.  The last day of the month 
following the month he was admitted to the VA hospital was 
December 17, 2002.  Consequently, his 38 U.S.C.A. § 
1114(r)(2) benefits were properly discontinued.  The veteran 
was not entitled to the amounts of special monthly 
compensation due to the need for higher level aid and 
attendance, which he received after that date and the 
overpayment, was properly created.

The veteran's contention that he was unaware of the law is 
without merit, as ignorance of the law is no excuse.  Bryan 
v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court 
of the United States has held that everyone dealing with the 
government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations.  Fed. Crop Ins. Corp 
v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id. at 385, 68 S.Ct. 1.  

The Board must next consider whether the veteran is entitled 
waiver of recovery of an overpayment of special monthly 
compensation benefits based on the need for aid and 
attendance for the period from August 21, 2002 to December 
17, 2002, in the amount of $6,130.53.  Pursuant to 38 
U.S.C.A. § 5302(c), a finding of fraud, misrepresentation or 
bad faith precludes consideration of a waiver of recovery of 
the overpayment.  The RO concluded that the facts in this 
case do not show the presence of any of the preceding factors 
and the Board will not disturb that finding.  As a result, 
the Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of the 
overpayment of $6,130.53 is warranted on the basis of equity 
and good conscience.   
 
The RO denied recovery of the overpayment on the basis that 
recovery of that portion of overpayment would not be against 
equity and good conscience.  Unjust enrichment and change in 
position were also considered.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements which are not intended to 
be all inclusive:
 
1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the debt.
 
2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of the VA.
 
3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.
 
4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.
 
5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6. Changing position to one's detriment. Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a)
 
The record shows that in July 2005, the veteran was notified 
that he was not entitled to received special monthly 
compensation benefits based on the need for aid and 
attendance it the veteran was hospitalized at government 
expense.  The RO indicated that it would immediately suspend 
payment of those benefits upon the instructions of the 
veteran in order to reduce the amount of the overpayment.  
The veteran was afforded 60 days in which to submit 
additional evidence in support of continued benefits.  The 
veteran allowed suspension of payment prior to the expiration 
of the 60 day period.  The RO promptly reduced the veteran's 
compensation benefits.  The record shows that no fault can be 
attributed to the VA in the creation of the overpayment.  
 
The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that either he has relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
benefits. 
 
Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the veteran is entitled 
to receive disability compensation; thus recovery of this 
portion would defeat the purpose of the benefit to some 
extent.  It is noted, however, that compensation benefits are 
not the veteran's sole source of income.  Thus, the 
importance of this element is reduced to some extent.  
Moreover, this is only one factor and must be weighed against 
the other factors which comprise the "equity and good 
conscience" standard. 
 
The Board also finds that failure to make restitution would 
not result in unfair gain to the veteran because he received 
additional monetary benefits to which he was not entitled due 
primarily to his own fault (i.e., ignorance of the law). 
 
In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The veteran submitted a financial status report in February 
2006.  He reported that he received net monthly income of 
$7,775.00, consisting of Social Security benefits of $930.00, 
VA compensation benefits of $6,845.00.  He indicated that he 
had deductions for rent or mortgage payment of $2,555.23; 
food expense of $500.00; utilities and heat expense of 
$600.00, Onstar expense of $30.00; Help Mom expense of 
$300.00; aid/housekeeper expense of $400.00; lawn care 
expense of $130.00-$330.00; miscellaneous expenses of 
$300.00; home insurance expense of $275.00; life insurance 
expense of $200.00; telephone expense of $175.00; cell phone 
expense of $140.00; automobile insurance expense of $458.00; 
gasoline expense of $200.00; cable/DTU/DSL expense of 
$210.00; a ADT alarm expense of $70.00, and monthly payments 
and other debts of $1126.86.  The net monthly income is 
alleged to exceed the net monthly expenses by $384.00. 
 
Based on the income and expenses information of record, the 
Board concludes that the veteran has not demonstrated that 
recovery of the debt will result in financial hardship.  The 
financial status report submitted by the veteran actually 
shows a monthly deficit of only $95.09 using all numbers most 
favorable to the veteran.  The Board recognizes that 
repayment of the debt may require some sacrifice on the part 
of the veteran; however, absent a finding that ability to 
provide for life's basic necessities would be endangered, it 
may not be held that financial hardship would result.  The 
financial status report shows that the veteran pays $1,126.86 
in monthly payment on other debts.  However, the debt to the 
government is of equal importance and there is no reason that 
the veteran should not accord the government the same 
consideration that is accorded to private creditors. 
 
In sum, it appears that only one of the elements to be 
considered in determining whether recovery of the overpayment 
would be against "equity and good conscience" supports the 
veteran's claim for waive (i.e. defeat the purpose).  The 
rest of the elements favor the government's right to recovery 
of the overpayment for the period from August 1, 2002 to 
December 17, 2002, in the amount of $6,130.53.  While this 
list of elements is not all inclusive, a review of the record 
does not reflect any other basis upon which a claim for 
waiver could be granted. 


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $6,130.53, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


